DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group/Invention I – claims 21-34 (drawn to a kit to form a drug-eluting spacer) in the reply filed on 09 May 2022 is acknowledged.
3.	Claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 May 2022.

Drawings
4.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because each of Figures 1-10 are “rough draft” pencil drawings of the claimed invention, not clearly showing all the details of the claimed invention. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
5.	Claims 21 and 32 are objected to because of the following informalities:
a. Regarding claim 21, please substitute “axially within a tibia of the patient, the lower surface configured configured to interface with the” (line 6) with --axially within a tibia of the patient, the lower surface configured [[ --. Appropriate correction is required.
b. Regarding claim 21, please substitute “the upper surface of each of the the tibial insert components within” (line 14) and “the lower surface of each of the the tibial insert components within” (line 20) with --the upper surface of each of the [[
c. Regarding claim 32, please substitute “wherein the first size is the same as a size of the tibial tray” (line 1) with -- wherein the first size is the same as a size of the tibial tray component --. Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 21-24, 29, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub No. 2015/0012105 A1; cited in Applicant’s IDS) in view of Burstein et al. (US PG Pub No. 2009/0204222 A1) and Lenz et al. (US PG Pub No. 2011/0251695 A1).
Referring to Figure 1, Kim ‘105 discloses a kit ([0034]) to form a drug-eluting spacer for temporary implantation (Abstract, [0045]) in a knee joint of a patient (Figure 1), kit comprising:
	a femoral component (2) configured to interface with a femur of the patient (10);
	a tibial tray component (7) having an upper surface, a lower surface opposite the upper surface, and a shaft (shaft around peg 8) extending from the lower surface, the shaft configured to be positioned axially within a tibia of the patient, the lower surface configured configured to interface with the tibia of the patient (Figure 1); 
	a first plurality ([0034] – “Said sets are easy to use and concurrently provide the user with the opportunity of individualised treatment of the patient. For example, an individualised and particularly well-suited mixture of antibiotics for the second bone cement can be used. It is conceivable just as well to select a particularly well-fitting spacer mould from a plurality of different spacer moulds and spacer sizes, which fits particularly well with the anatomy of the patient or the treatment scenario, in particular for individualised adaptation of the infection treatment” – emphasis added) of tibial insert components (6) of a first size, each of the first plurality of tibial insert components having an upper surface, a lower surface opposite the upper surface, and a thickness between the upper and lower surfaces (Fig. 1), the lower surface of each of the tibial insert components within the first plurality configured to lockingly engage the upper surface of the tibial tray component (Fig. 1, [0047]), the upper surface of each of the tibial insert components within the first plurality configured to receive the femoral component in an articulating manner (Fig. 1, [0045]); and
	a second plurality ([0034] – “Said sets are easy to use and concurrently provide the user with the opportunity of individualised treatment of the patient. For example, an individualised and particularly well-suited mixture of antibiotics for the second bone cement can be used. It is conceivable just as well to select a particularly well-fitting spacer mould from a plurality of different spacer moulds and spacer sizes, which fits particularly well with the anatomy of the patient or the treatment scenario, in particular for individualised adaptation of the infection treatment” – emphasis added) of tibial insert components (6) of a second size, each of the second plurality of tibial insert components having an upper surface, a lower surface opposite the upper surface, and a thickness between the upper and lower surfaces (Fig. 1), the lower surface of each of the tibial insert components within the second plurality configured to lockingly engage the upper surface of the tibial tray component (Fig. 1, [0047]), the upper surface of each of the tibial insert components within the second plurality configured to receive the femoral component in an articulating manner (Fig. 1, [0045]), 
wherein the femoral component, the tibial tray component, and each of the tibial insert components are made from a spacer material including a structural material (Abstract) and at least one biologically active agent (Abstract; [0008]; [0015]), 
wherein the structural material includes at least one of bone cement, a polymer, a biodegradable polymer, a biocompatible polymer, a bioabsorbable polymer, or combinations thereof ([0004], [0005], [0008], [0009]), 
wherein a drug-eluting spacer formed from the femoral component, the tibial tray component, and a selected one of the tibial insert components carries joint loads (Figure 1 shows the spacer as implanted in a knee joint, thus carrying joint loads) when implanted in the patient ([0045], [0051]), and 
wherein the drug-eluting spacer is configured to elute the at least one biologically active agent in an amount effective to treat an infection of the knee joint of the patient ([0023], [0053]).
Regarding recitations “each of the tibial insert components in the first plurality having a different thickness from any other individual tibial insert component within the first plurality of tibial insert components” and “each of the tibial insert components in the second plurality having a different thickness from any other individual tibial insert component within the second plurality of tibial insert components”, Kim ‘105 discloses in paragraph [0034] – “Said sets are easy to use and concurrently provide the user with the opportunity of individualised treatment of the patient. For example, an individualised and particularly well-suited mixture of antibiotics for the second bone cement can be used. It is conceivable just as well to select a particularly well-fitting spacer mould from a plurality of different spacer moulds and spacer sizes, which fits particularly well with the anatomy of the patient or the treatment scenario, in particular for individualised adaptation of the infection treatment” (emphasis added), and discloses in paragraph [0010] and [0011] – “the invention can provide the first bone cement to be arranged on the second bone cement in the region of the sliding surfaces while having a thickness of at least 1 mm, preferably to be arranged while having a thickness between 2 mm and 15 mm, particularly preferably to be arranged while having a thickness between 6 and 11 mm”.
In other words, Kim ‘105 discloses choosing first between sizes of tibial insert component, followed by choosing the most proper thickness (out of different thickness, i.e., “a thickness between 2 mm and 15 mm”) for that size.
Further, this is already known in the art. For example: 
Burstein et al. ‘222 teaches a first plurality of tibial insert components (Figure 7) of a first size (e.g., size 1), wherein each of the tibial insert components in the first plurality having a different thickness from any other individual tibial insert component within the first plurality of tibial insert components (Figure 7 – step 2 – tibial insert thicknesses of 9mm, 11mm, and 13mm), and a second plurality of tibial insert components (Figure 7) of a second size (e.g., size 2), wherein each of the tibial insert components in the second plurality having a different thickness from any other individual tibial insert component within the second plurality of tibial insert components (Figure 7 – step 2 – tibial insert thicknesses of 9mm, 11mm, and 13mm), wherein a surgeon will determine first the optimum tibial insert size (e.g., choosing between size 1 and size 2), followed by determine second the optimum tibial insert thickness (choosing from thicknesses of 9mm, 11mm, and 13mm), in order to match and/or optimize a particular tibial insert component for the particular patient's anatomy and/or biology (i.e., variations in patient’s anatomy) until the best possible stability throughout a full range of motion is achieved ([0043]; [0058]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a first plurality of tibial insert components of a first size, wherein each of the tibial insert components in the first plurality having a different thickness from any other individual tibial insert component within the first plurality of tibial insert components, and a second plurality of tibial insert components of a second size, wherein each of the tibial insert components in the second plurality having a different thickness from any other individual tibial insert component within the second plurality of tibial insert components, as taught by Burstein et al. ‘222, with the kit of Kim ‘105, in order to match and/or optimize a particular tibial insert component for the particular patient's anatomy and/or biology (i.e., variations in patient’s anatomy) until the best possible stability throughout a full range of motion is achieved.
Lenz et al. ‘695 teaches a first plurality of tibial insert components (Figure 5) of a first size (the tibial insert components of series 210 have the same size, and it is illustrated in Figure 5 as having the largest size), wherein each of the tibial insert components in the first plurality having a different thickness from any other individual tibial insert component within the first plurality of tibial insert components (each of the three tibial insert components per set 212, 214, and 216 comprises the same thickness, however, the thickness between sets 212, 214, and 216 is different, e.g., the thickness of tibial insert components of set 212 is different than the thickness of tibial insert components of set 216), and a second plurality of tibial insert components (Figure 5) of a second size (the tibial insert components of series 230 have the same size, and it is illustrated in Figure 5 as having the smallest size), wherein each of the tibial insert components in the second plurality having a different thickness from any other individual tibial insert component within the second plurality of tibial insert components (each of the three tibial insert components per set 232, 234, and 236 comprises the same thickness, however, the thickness between sets 232, 234, and 236 is different, e.g., the thickness of tibial insert components of set 232 is different than the thickness of tibial insert components of set 236) in order to match and/or optimize a particular tibial insert component for the particular patient's anatomy and/or biology (i.e., variations in patient’s anatomy) until the best possible stability throughout a full range of motion is achieved ([0068] and [0069]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a first plurality of tibial insert components of a first size, wherein each of the tibial insert components in the first plurality having a different thickness from any other individual tibial insert component within the first plurality of tibial insert components, and a second plurality of tibial insert components of a second size, wherein each of the tibial insert components in the second plurality having a different thickness from any other individual tibial insert component within the second plurality of tibial insert components, as taught by Lenz et al. ‘695, with the kit of Kim ‘105, in order to match and/or optimize a particular tibial insert component for the particular patient's anatomy and/or biology (i.e., variations in patient’s anatomy) until the best possible stability throughout a full range of motion is achieved.
Kits are very common as patient's anatomies, pathologies, and lifestyles may dictate the need for a wide range of sizes and/or geometries that no single or universal implant size can provide. Adding levels of adjustability to the components within a kit would allow the surgeon more flexibility in providing an implant which more closely replicates the patient's natural joint structure and physiology.
Regarding claim 22, Kim ‘105 discloses wherein the at least one biologically active agent includes at least one antibiotic (Abstract; [0016]; [0017]; [0022]).
Regarding claim 23, Kim ‘105 discloses the following antibiotics from the list of claim 23 - aminoglycoside, glycopeptide, lincosamide, quinolone, tigecycline, and metronidazole ([0016] and [0017]).
Regarding claim 24, Kim ‘105 discloses vancomycin, gentamicin, or combinations thereof ([0017]; [0018]; [0022]; [0036]).
Regarding claim 29, Kim ‘105 discloses wherein the at least one biologically active agent is at least one of embedded into the structural material, impregnated into the structural material, or coated onto the structural material (Abstract and claim 1 – “antibiotic-containing cement”, i.e., embedded or impregnated into the structural material; [0026], [0030], and claim 7 - coated onto the structural material).
Regarding claim 32, Kim ‘105 in view of Lenz et al. ‘695 discloses wherein the first size is the same as a size of the tibial tray (Lenz et al. ‘695 - any of series 210, 220, or 230 will match a particular tibial tray).
Regarding claim 33, Kim ‘105 in view of Lenz et al. ‘695 discloses wherein the second size is larger than the first size (Lenz et al. ‘695 - the tibial insert components of series 210 have a larger size than the tibial insert components of, e.g., series 220 or series 230).
Regarding claim 34, Kim ‘105 in view of Lenz et al. ‘695 discloses wherein the second size is smaller than the first size (Lenz et al. ‘695 - the tibial insert components of, e.g., series 220 or series 230 are smaller than the tibial insert components of series 210).

9.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub No. 2015/0012105 A1; cited in Applicant’s IDS) in view of Burstein et al. (US PG Pub No. 2009/0204222 A1) and Lenz et al. (US PG Pub No. 2011/0251695 A1), as applied to claim 24 above, and further in view of Tunc et al. (US PG Pub No. 2004/0180072 A1).
Regarding claim 25, Kim ‘105 in view of Burstein et al. ‘222 and Lenz et al. ‘695 discloses the invention as claimed (including vancomycin, gentamicin, or combinations thereof), except for particularly disclosing wherein the at least one antibiotic includes at least one of vancomycin at a concentration of between 2.5% and 20% by weight, gentamicin at a concentration of between 2.5% and 20% by weight, or combinations thereof. However, this is already known in the art. For example, Tunc et al. ‘072 teaches a drug-eluting spacer (Figures 5-8) comprising at least one antibiotic including at least one of vancomycin at a concentration of between 2.5% and 20% by weight, gentamicin at a concentration of between 2.5% and 20% by weight, or combinations thereof ([0024] and [0025] describes gentamicin between 1%-90% by weight concentration) in order to treat an infection of a knee joint ([0002]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a drug-eluting spacer comprising at least one antibiotic including at least one of vancomycin at a concentration of between 2.5% and 20% by weight, gentamicin at a concentration of between 2.5% and 20% by weight, or combinations thereof, as taught by Tunc et al. ‘072, with the kit of Kim ‘105 in view of Burstein et al. ‘222 and Lenz et al. ‘695, in order to treat an infection of a knee joint.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have used at least one of vancomycin at a concentration of between 2.5% and 20% by weight, gentamicin at a concentration of between 2.5% and 20% by weight, or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

10.	Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub No. 2015/0012105 A1; cited in Applicant’s IDS) in view of Burstein et al. (US PG Pub No. 2009/0204222 A1) and Lenz et al. (US PG Pub No. 2011/0251695 A1), as applied to claim 21 above, and further in view of Petrak et al. (WO 2015/143553 A1; cited in Applicant’s IDS).
Regarding claims 26 and 27, Kim ‘105 in view of Burstein et al. ‘222 and Lenz et al. ‘695 discloses the invention as claimed, except for particularly disclosing wherein the at least one biologically active agent includes at least one antifungal agent, in particular, wherein said at least one antifungal agent includes at least one of an azole, an echinocandin, a polyene, or combinations thereof. However, this is already known in the art. For example, Petrak et al. ‘553 discloses a temporary drug-eluting joint spacer (page 4, lines 21-25) comprising at least one antifungal agent including at least one of an azole, an echinocandin, a polyene, or combinations thereof (page 8, lines 15-25 and claim 3) in order to prevent post-installation infections occurring on and about the surfaces of the implanted joint spacer (page 1, lines 27-30). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a temporary drug-eluting joint spacer comprising at least one antifungal agent including at least one of an azole, an echinocandin, a polyene, or combinations thereof, as taught by Petrak et al. ‘553, with the kit of Kim ‘105 in view of Burstein et al. ‘222 and Lenz et al. ‘695, in order to prevent post-installation infections occurring on and about the surfaces of the implanted joint spacer.

11.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub No. 2015/0012105 A1; cited in Applicant’s IDS) in view of Burstein et al. (US PG Pub No. 2009/0204222 A1) and Lenz et al. (US PG Pub No. 2011/0251695 A1), as applied to claim 23 above, and further in view of Petrak et al. (WO 2015/143553 A1; cited in Applicant’s IDS).
Regarding claim 28, Kim ‘105 in view of Burstein et al. ‘222 and Lenz et al. ‘695 discloses the invention as claimed, except for particularly disclosing wherein the at least one biologically active agent comprises about 20% or less of the spacer material by weight. However, this is already known in the art. For example, Petrak et al. ‘553 discloses a temporary drug-eluting joint spacer (page 4, lines 21-25) comprising at least one biologically active agent comprising about 20% or less of the spacer material by weight (page 5, lines 10-24) in order to prevent post-installation infections occurring on and about the surfaces of the implanted joint spacer (page 1, lines 27-30). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a temporary drug-eluting joint spacer wherein the at least one biologically active agent comprises about 20% or less of the spacer material by weight, as taught by Petrak et al. ‘553, with the kit of Kim ‘105 in view of Burstein et al. ‘222 and Lenz et al. ‘695, in order to prevent post-installation infections occurring on and about the surfaces of the implanted joint spacer.

12.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub No. 2015/0012105 A1; cited in Applicant’s IDS) in view of Burstein et al. (US PG Pub No. 2009/0204222 A1) and Lenz et al. (US PG Pub No. 2011/0251695 A1), as applied to claim 21 above, and further in view of Kurtz (US PG Pub No. 2014/0039636 A1).
Regarding claim 30, Kim ‘105 in view of Burstein et al. ‘222 and Lenz et al. ‘695 discloses the invention as claimed, except for particularly disclosing wherein the tibial tray component includes a projection projecting from the upper surface thereof, wherein each of the plurality of tibial insert components includes a recess formed within the lower surface thereof, and wherein the projection of the tibial tray component and the recess of a selected one of the tibial insert components are configured to cooperate to lockingly engage the selected one of the tibial insert components to the tibial tray component when the lower surface of the selected one of the tibial insert components abuts the upper surface of the tibial tray component. However, this is already known in the art. For example, Kurtz ‘636 discloses (Figures 6, 14-17 and 20) a tibial tray component (520) including a projection (510 and/or 530) projecting from an upper surface thereof, and a tibial insert component (32) including a recess (330) formed within a lower surface thereof, and wherein the projection of the tibial tray component and the recess of a selected one of the tibial insert components are configured to cooperate to lockingly engage the tibial insert component to the tibial tray component when the lower surface of the selected one of the tibial insert components abuts the upper surface of the tibial tray component in order to facilitate positioning, insertion, locking, and/or maneuvering of the joint spacer during surgery (Abstract). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a tibial tray component including a projection projecting from an upper surface thereof, and a tibial insert component including a recess formed within a lower surface thereof, and wherein the projection of the tibial tray component and the recess of a selected one of the tibial insert components are configured to cooperate to lockingly engage the tibial insert component to the tibial tray component when the lower surface of the selected one of the tibial insert components abuts the upper surface of the tibial tray component, as taught by Kurtz ‘636, with the kit of Kim ‘105 in view of Burstein et al. ‘222 and Lenz et al. ‘695, in order to facilitate positioning, insertion, locking, and/or maneuvering of the joint spacer during surgery.

13.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub No. 2015/0012105 A1; cited in Applicant’s IDS) in view of Burstein et al. (US PG Pub No. 2009/0204222 A1) and Lenz et al. (US PG Pub No. 2011/0251695 A1), as applied to claim 21 above, and further in view of Depuy PFC Sigma RP, "P.F.C. Sigma Total Knee Replacement system", 1999, 0611-29-050 (Rev. 3), 70 Pages.
Regarding claim 31, Kim ‘105 in view of Burstein et al. ‘222 and Lenz et al. ‘695 discloses the invention as claimed, except for particularly disclosing wherein the shaft of the tibial tray component has a diameter in a range between 5 mm and 25 mm and a length in a range between 5 mm and 175 mm. However, this is already known in the art. For example, Depuy PFC Sigma RP discloses a kit to form a joint spacer (see at least Section 3 – page 3.6 and Section 4 – pagers 4.3 and 4.4) wherein the shaft of the tibial tray component has a diameter in a range between 5 mm and 25 mm and a length in a range between 5 mm and 175 mm (Section 7 – page 7.5). It would have been an obvious matter of design choice to construct the shaft of the tibial tray component of Kim ‘105 with whatever diameters and lengths as were deemed necessary to benefit the device's performance, since such a modification would have involved a mere change in the size of a component (as evidenced by Depuy PFC Sigma RP). A change in size is generally recognized as being within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774